Title: Council of War, 2 May 1777
From: Council of War
To: 



[Basking Ridge, N.J., 2 May 1777]

At a Council of General Officers held at Baskenridge the 2d day of May 1777. Present His Excellency the Commander in Chief[,] Majors Generl Greene[,] Ld Stirling[,] Stephen[,] Lincoln[,] Brigadrs Maxwell[,] Knox.
His Excellency, the Commander in Chief, stated to the Council, the situation & strength of the Army under his Immediate command at the several posts in Jersey, laying before them Returns of the Whole, and propounded the following Questions.
Question Will a General Attack upon the Enemy in Brunswic and at the Neighbouring posts be adviseable?
Answd Unanimously, That the situation of our Force, either in point of Number or discipline, will not justifie the measure.
Questn—Will it be adviseable to make a partial Attack?
Answr. It will upon Bergen, if it can be attempted with a prospect of Success. As to the other Outposts, though an Attack upon them might Succeed, so far as to force the Enemy from them; et it would be with certain loss on our side, as they could always retreat from the Works to the main body of their Army, when it should be necessary, and could dispossess us again of the posts, whenever they should think proper.
Genl Stephen. Bonam Town or piscatawa may be attacked with a prospect of success without any great loss—The measure was held inexpedient by the rest of the Council for the reasons above.

Rob: H: Harrison. Secy

